25 F.3d 1115
306 U.S.App.D.C. 409
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.RESEARCH FEDERAL CREDIT UNION, Petitionerv.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 93-1371.
United States Court of Appeals, District of Columbia Circuit.
June 1, 1994.

Before:  WALD and GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to remand, the response thereto, and the reply, it is


2
ORDERED that the motion be granted, and that this case be remanded to respondent, the National Labor Relations Board, for further consideration in light of  Somerset Welding & Steel, Inc. v. NLRB, 987 F.2d 777 (D.C.Cir.1993), and  Avecor, Inc. v. NLRB, 931 F.2d 924 (D.C.Cir.1991), cert. denied, 112 S.Ct. 912 (1992).   See Ford Motor Co. v. NLRB, 305 U.S. 364, 375 (1939).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.